IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0420
                            Filed February 10, 2016


DANIEL RAY,
     Applicant-Appellant,

STATE OF IOWA,
     Respondent-Appellee.

_______________________________________________________________

      Appeal from the Iowa District Court for Linn County, Lars G. Anderson,

Judge.



      The applicant appeals the district court’s denial of his request for

postconviction relief from his conviction for third-degree sexual abuse.

AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Kelli Huser,

Assistant Attorneys General, for appellee.



      Considered by Vaitheswaran, P.J., Mullins, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


SCOTT, Senior Judge.

          Daniel Ray appeals the district court’s denial of his request for

postconviction relief from his conviction for third-degree sexual abuse.      We

conclude the district court did not err in determining Ray’s application was

untimely, as it was filed more than sixteen years after he was sentenced. We

affirm the decision of the district court denying Ray’s request for postconviction

relief.

          I.    Background Facts & Proceedings

          Based on his guilty plea, Ray was convicted of sexual abuse in the third

degree, in violation of Iowa Code section 709.4(1) (1997). On March 14, 1997,

he was sentenced to a term of imprisonment not to exceed ten years.           The

sentencing order advised Ray the offense was a sexually predatory offense, as

defined in section 901A.1. The order does not mention the sex offender registry.

Ray did not appeal his conviction.

          At the time Ray was sentenced, section 692A.2(2) provided a person who

had been convicted of an offense that would qualify the person as a sexually

violent predator was required to register as a sex offender “for an indeterminate

period terminating only upon a determination by the sentencing court that

registration is no longer required.” Other sex offenders, who were not sexually

violent predators, were required to register for a period of ten years. Iowa Code

§ 692A.2(1).

          In 1999, section 692A.2 was amended to provide, “A person who has

been convicted of an offense under the laws of this state or of another state
                                           3


which would qualify the person as a sexually violent predator shall register as

provided in this chapter for life.” 1999 Iowa Acts ch. 112, § 6. The provision

concerning the duration of registration was amended in 2009 and renumbered as

section 692A.106. 2009 Iowa Acts ch. 119, § 6. Section 692A.106(6) (2013)

provides, “A sexually violent predator shall register for life.”

       Ray filed an application for postconviction relief on October 29, 2013,

claiming his constitutional rights had been violated because at the time he was

sentenced he was required to register as a sex offender for ten years, but the

legislature amended the requirement to lifetime registry. He also claimed that he

received ineffective assistance because at the time he entered his guilty plea,

defense counsel did not advise him he would be required to register as a sex

offender for life.

       A postconviction hearing was held on January 28, 2015.            The State

claimed Ray’s application was untimely under section 822.3. The district court

found “Ray’s application was not timely filed, and that his claims are barred and

should be dismissed.” The court then addressed the merits of Ray’s claims,

finding Ray had not shown he received ineffective assistance because at the

time he was sentenced there was no requirement for lifetime registration on the

sex offender registry, so he was not misadvised by counsel. The court also

concluded:

              With respect to Ray’s constitutional and other claims, the
       focus at trial was on the ineffective assistance of counsel claim.
       However, the Iowa Supreme Court has clearly held that the
       provisions of the sex offender registry law are not punitive in nature
       and, therefore, are not ex post facto. State v. Pickens, 558 N.W.2d
                                          4


          396, 400 (Iowa 1997). Ray is, therefore, not entitled to relief
          because of a change to the registry requirements.

Ray now appeals the district court decision denying his request for postconviction

relief.

          II.   Timeliness of Application

          The State asserts Ray’s application is untimely under section 822.3, and

contends this bars consideration of the merits of his claims.        Section 822.3

provides that an application for postconviction relief “must be filed within three

years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued.” Ray was sentenced on

March 14, 1997, and his application for postconviction relief was filed on October

29, 2013, more than sixteen years later. The application is thus untimely unless

it comes within the exception for “a ground of fact or law that could not have been

raised within the applicable time period.” See Iowa Code § 822.3.

          While the amendment to section 692A.2 was a ground of fact or law that

could not have been raised at the time Ray was sentenced, Ray did not

challenge the amendment to the law within three years after the amendment in

1999.       See Nguyen v. State, 829 N.W.2d 183, 184 (Iowa 2013) (noting an

application for postconviction relief had been filed within three years of a decision

changing case law). We conclude the district court did not err in determining

Ray’s application was untimely. See Harrington v. State, 659 N.W.2d 509, 519

(Iowa 2003) (“Postconviction proceedings are law actions ordinarily reviewed for

errors of law.”).
                                         5


       On appeal, Ray contends the post-sentencing change in the law requiring

him to register as a sex offender for life violates the ex post facto clauses of the

United States and Iowa Constitutions. Because Ray’s application is untimely, we

do not consider the merits of his claims. If we were to consider his claim, we

would agree with the district court’s conclusion Ray had not shown an ex post

facto violation. The ex post facto clauses forbid a law increasing punishment for

a crime after it is committed, and registration with the sex offender registry is not

punishment. See Perkins, 558 N.W.2d at 397, 400.

       We affirm the decision of the district court denying Ray’s request for

postconviction relief.

       AFFIRMED.